                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


R. LEE BROWN,


                    Plaintiff,                               8:18CV386


       vs.
                                                            JUDGMENT
UNION PACIFIC RAILROAD
COMPANY,


                    Defendant.




      Pursuant to the parties' joint notice of dismissal of this case, (Filing No. 16)


       IT IS ORDERED, ADJUDGED AND DECREED that the claims between
Plaintiff and Defendant are dismissed without prejudice, subject to the terms of
the stipulation set forth in Filing No. 16. The parties shall pay their own costs and
attorney fees.


      Dated this 8th day of November, 2019.


                                              BY THE COURT:


                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
